t c summary opinion united_states tax_court jean g joseph petitioner v commissioner of internal revenue respondent docket no 7203-03s filed date jean g joseph pro_se laura a mckenna for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’ sec_2001 federal_income_tax the issues are whether petitioner is entitled to a dependency_exemption deduction and an earned_income_credit eic for a child petitioner resided in north miami florida at the time the petition was filed the facts may be summarized as follows petitioner is unmarried during petitioner lived with lucia duverger his girlfriend ms duverger and two children one of whom was petitioner’s daughter dina petitioner is self-employed as a taxicab driver in preparing hi sec_2001 federal_income_tax return petitioner reported taxable_income of dollar_figure and claimed a dependency_exemption deduction and an eic based on amounts he allegedly paid for the support of dina he also claimed head_of_household filing_status respondent disallowed the dependency_exemption deduction and the eic ms duverger filed a federal_income_tax return for reporting taxable_income of dollar_figure and claimed dependency_exemption deductions for two children a child_tax_credit and an eic petitioner later submitted an amended_return on which he reported dollar_figure of additional self-employment_income and claimed single filing_status petitioner’s filing_status is not at issue dependency_exemption deduction petitioner argues that he is entitled to claim a dependency_exemption deduction with respect to dina sec_151 and sec_152 provide that a taxpayer is entitled to deduct an exemption for a minor dependent if the taxpayer provides more than half of the support for the minor dependent a daughter of a taxpayer is included in the definition of a dependent sec_152 the issue with regard to the dependency_exemption deduction claimed by petitioner is whether petitioner established that he provided more than half of the support for dina petitioner claims that he paid approximately dollar_figure per month for food clothing etc and dollar_figure per month for housing for the support of ms duverger dina the other child and himself totaling dollar_figure per month petitioner has no records establishing these amounts we pointed out at trial that the total support he allegedly paid per year would have been dollar_figure approximately dollar_figure more than his reported taxable_income he therefore either understated his taxable_income or overstated the amount that he allegedly paid for support moreover petitioner had no idea what the total cost for support was or what the total cost was for the support of dina given that ms duverger had a taxable_income of more than twice the amount reported by petitioner we conclude that petitioner did not pay over half of the support for dina and is not entitled to claim a dependency_exemption deduction for her eic sec_32 generally provides eligible individuals with an eic against their income_tax_liability an eligible_individual is defined to include any individual who has a qualifying_child sec_32 a qualifying_child includes a daughter of the taxpayer sec_32 who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_32 we assume that petitioner satisfies these requirements sec_32 provides however that if or more individuals would be treated as eligible individuals with respect to the same qualifying_child only the individual with the highest modified_adjusted_gross_income for such taxable years shall be treated as an eligible_individual with respect to such qualifying_child it appears that both ms duverger and petitioner would satisfy the threshold requirements of being an eligible_individual with respect to dina but ms duverger has the highest modified_adjusted_gross_income see sec_32 petitioner therefore is not entitled to claim an eic with respect to dina we have seen an increasing number of these cases where there has been no discernible substance to the case other than an inept attempt to take advantage of tax deductions and credits often this results from advice given by tax_return_preparers who know better this results in an audit and we urge such taxpayers and their return preparers to be more circumspect not only do the taxpayers end up paying interest for the current_year they may be subject_to penalties or the denial of otherwise allowable credits in future years see sec_32 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
